Citation Nr: 1126785	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  08-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a plantar wart of the left foot.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an increased rating for a left knee disability with traumatic arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.  He served in Vietnam and received the Combat Action Ribbon.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

In September 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  

The issues of entitlement to service connection for hypertension and an increased rating for a left knee disability with traumatic arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the September 2010 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his appeal as to the issue of service connection for a plantar wart of the left foot.




CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal of the issue of service connection for a plantar wart of the left foot have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105 (2010).  A Substantive Appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2010).  Withdrawal may be made by a Veteran or his authorized representative.  38 C.F.R. § 20.204(a) (2010).

The Veteran perfected an appeal of the denial of service connection for a plantar wart of the left foot.  At the time of the September 2010 Board hearing, the Veteran withdrew the appeal as to this issue, submitting a written statement that he wished to withdraw this claim.  See Board Hearing Tr. at 2; 38 C.F.R. § 20.204(b)(1) (2010).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issue of service connection for a left foot plantar wart.  38 C.F.R. §§ 20.202, 20.204(c) (2010).  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim.


ORDER

The claim of entitlement to service connection for a plantar wart of the left foot is dismissed.



REMAND

Before the Board can adjudicate the issues remaining in appellate status, additional development is required.  The Board will discuss each of its reasons for remand in turn.

Reserve Records

The Veteran indicated that he received regular treatment for hypertension during his extensive service in the Reserves.  See Board Hearing Tr. at 11-12, 14-15.  Although the Veteran submitted limited Reserve treatment records dated in the late 1980s, it does not appear that an attempt has been made to obtain treatment records covering the remainder of the Veteran's period of Reserve service.  To ensure a complete record, upon remand and with any needed assistance from the Veteran, the AOJ should obtain all available treatment records from the Veteran's period of Reserve service.  See 38 C.F.R. § 3.159 (2010).

Private Medical Records

During his Board hearing, the Veteran testified that he received recent treatment for his left knee and hypertension from Dr. S.B., a private physician.  See Board Hearing Tr. at 7.  The claims file contains treatment records from this provider, but only those dated through March 2008.  Upon remand, with any needed assistance from the Veteran, the AOJ should obtain updated records from Dr. S.B.  See 38 C.F.R. § 3.159 (2010).

At his September 2010 Board hearing, the Veteran also indicated that he received treatment for hypertension from Dr. A.G. in 1973 shortly following his period of active duty.  Treatment records from Dr. A.G. have not been associated with the Veteran's claims file and it does not appear that any attempt has been made to obtain the same.  Because these records could shed considerable light on the nature and etiology of the Veteran's hypertension, an attempt should be made to obtain these records on remand.  Id.  

VA Examination

The Veteran testified that his left knee disability had increased in severity since the last VA examination in September 2009.  See Board Hearing Tr. at 3.  The September 2009 VA examination was a VA General Medical Examination that included evaluation of the left knee.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Upon remand, the Veteran should be scheduled for an additional VA examination to assess the current severity of his service connected left knee disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding treatment records from the Veteran's period of Reserve service.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

2.  With any needed assistance from the Veteran, obtain all treatment records from Dr. S.B. covering the period from March 2008 to the present.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

3.  With any needed assistance from the Veteran, obtain all treatment records from Dr. A.G.  If such records are unavailable, the Veteran's claims file should be clearly documented to that effect.

4.  After completing the development outlined in items 1-3 above, schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service connected left knee disability.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  Thereafter, readjudicate the issues on appeal.  If either benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.






							(CONTINUED ON NEXT PAGE)




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


